21 So.3d 137 (2009)
Alice BRYANT, Appellant,
v.
Shirley TARMAN, Appellee.
No. 5D08-3385.
District Court of Appeal of Florida, Fifth District.
November 6, 2009.
James T. Lynch of Morgan & Morgan, P.A., Orlando, for Appellant.
Elizabeth C. Wheeler of Elizabeth C. Wheeler, P.A. and Angela J. Stanley of Mimi L. Smith & Associates, Orlando, for Appellee.
MOXLEY, J.D., Associate Judge.
The issue in this case is whether the trial court erred in granting summary judgment because Appellant split her cause of action by first obtaining a judgment for property damage to her motor vehicle and then filing a lawsuit for personal injuries resulting from the same motor vehicle accident. As Judge Ferguson pointed out in a concurring opinion in Ran v. Browarnik, 494 So.2d 295, 296 (Fla. 3d DCA 1986), difficulties may arise in the preparation and trial of a lawsuit involving property damage and personal injury arising from a single motor vehicle accident. However, all damages claimed as a result of a single wrongful act must be sought in one lawsuit, even when it involves a motor vehicle accident. Id. The law does not permit the owner of a single cause of action to divide or split that cause of action so as to make it the subject of several lawsuits. Mims v. Reid, 98 So.2d 498, 500 (Fla.1957).
Accordingly, the trial court did not err in rendering summary judgment.
AFFIRMED.
TORPY and EVANDER, JJ., concur.